
	
		II
		109th CONGRESS
		2d Session
		S. 2913
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 19, 2006
			Mr. Grassley (for
			 himself and Mr. Baucus) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to clarify the employment tax treatment and reporting of wages paid by
		  professional employer organizations.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Efficiency Act of
			 2006.
		2.No
			 inferenceNothing contained in
			 this Act or the amendments made by this Act shall be construed to create any
			 inference with respect to the determination of who is an employee or
			 employer—
			(1)for Federal tax purposes (other than the
			 purposes set forth in the amendments made by section 3), or
			(2)for purposes of any other provision of
			 law.
			3.Certified professional
			 employer organizations
			(a)Employment
			 taxesChapter 25 of the
			 Internal Revenue Code of 1986 (relating to general provisions relating to
			 employment taxes) is amended by adding at the end the following new
			 section:
				
					3511.Certified
				professional employer organizations
						(a)General
				rulesFor purposes of the
				taxes, and other obligations, imposed by this subtitle—
							(1)a certified professional employer
				organization shall be treated as the employer (and no other person shall be
				treated as the employer) of any work site employee performing services for any
				customer of such organization, but only with respect to remuneration remitted
				by such organization to such work site employee, and
							(2)the exemptions and exclusions which would
				(but for paragraph (1)) apply shall apply with respect to such taxes imposed on
				such remuneration.
							(b)Successor
				employer statusFor purposes
				of sections 3121(a) and 3306(b)(1)—
							(1)a certified professional employer
				organization entering into a service contract with a customer with respect to a
				work site employee shall be treated as a successor employer and the customer
				shall be treated as a predecessor employer during the term of such service
				contract, and
							(2)a customer whose service contract with a
				certified professional employer organization is terminated with respect to a
				work site employee shall be treated as a successor employer and the certified
				professional employer organization shall be treated as a predecessor
				employer.
							(c)Liability with
				respect to work site employees
							(1)General
				rulesSolely for purposes of
				its liability for the taxes, and other obligations, imposed by this
				subtitle—
								(A)the certified professional employer
				organization shall be treated as the employer of any individual (other than a
				work site employee or a person described in subsection (e)) who is performing
				services covered by a contract meeting the requirements of section 7705(e)(2),
				but only with respect to remuneration remitted by such organization to such
				individual, and
								(B)the exemptions and exclusions which would
				(but for subparagraph (A)) apply shall apply with respect to such taxes imposed
				on such remuneration.
								(d)Special rule for
				related partySubsection (a)
				shall not apply in the case of a customer which bears a relationship to a
				certified professional employer organization described in section 267(b) or
				707(b). For purposes of the preceding sentence, such sections shall be applied
				by substituting 10 percent for 50 percent.
						(e)Special rule for
				certain individualsFor
				purposes of the taxes imposed under this subtitle, an individual with net
				earnings from self-employment derived from the customer’s trade or business
				(including a partner in a partnership that is a customer) is not a work site
				employee with respect to remuneration paid by a certified professional employer
				organization.
						(f)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this
				section.
						.
			(b)Certified
			 professional employer organization definedChapter 79 of such Code (relating to
			 definitions) is amended by adding at the end the following new section:
				
					7705.Certified
				professional employer organizations
						(a)In
				generalFor purposes of this
				title, the term certified professional employer organization means
				a person who applies to be treated as a certified professional employer
				organization for purposes of section 3511 and who has been certified by the
				Secretary as meeting the requirements of subsection (b).
						(b)CertificationA person meets the requirements of this
				subsection if such person—
							(1)demonstrates that such person (and any
				owner, officer, and such other persons as may be specified in regulations)
				meets such requirements as the Secretary shall establish with respect to tax
				status, background, experience, business location, and annual financial
				audits,
							(2)represents that it will satisfy the bond
				and independent financial review requirements of subsections (c) on an ongoing
				basis,
							(3)represents that it will satisfy such
				reporting obligations as may be imposed by the Secretary,
							(4)computes its taxable income using an
				accrual method of accounting unless the Secretary approves another
				method,
							(5)agrees to verify the continuing accuracy of
				representations and information which was previously provided on such periodic
				basis as the Secretary may prescribe, and
							(6)agrees to notify the Secretary in writing
				of any change that materially affects the continuing accuracy of any
				representation or information which was previously made or provided.
							(c)Requirements
							(1)In
				generalAn organization meets
				the requirements of this paragraph if such organization—
								(A)meets the bond requirements of paragraph
				(2), and
								(B)meets the independent financial review
				requirements of paragraph (3).
								(2)Bond
								(A)In
				generalA certified
				professional employer organization meets the requirements of this paragraph if
				the organization has posted a bond for the payment of taxes under subtitle C
				(in a form acceptable to the Secretary) in an amount at least equal to the
				amount specified in subparagraph (B).
								(B)Amount of
				bondFor the period April 1
				of any calendar year through March 31 of the following calendar year, the
				amount of the bond required is equal to the greater of—
									(i)5 percent of the organization’s liability
				under section 3511 for taxes imposed by subtitle C during the preceding
				calendar year (but not to exceed $1,000,000), or
									(ii)$50,000.
									(3)Independent
				financial review requirementsA certified professional employer
				organization meets the requirements of this paragraph if such
				organization—
								(A)has, as of the most recent audit date,
				caused to be prepared and provided to the Secretary (in such manner as the
				Secretary may prescribe) an opinion of an independent certified public
				accountant as to whether the certified professional employer organization’s
				financial statements are presented fairly in accordance with generally accepted
				accounting principles, and
								(B)provides, not later than the last day of
				the second month beginning after the end of each calendar quarter, to the
				Secretary from an independent certified public accountant an assertion
				regarding Federal employment tax payments and an examination level attestation
				on such assertion.
								Such assertion shall state that the
				organization has withheld and made deposits of all taxes imposed by chapters
				21, 22, and 24 of the Internal Revenue Code in accordance with regulations
				imposed by the Secretary for such calendar quarter and such examination level
				attestation shall state that such assertion is fairly stated, in all material
				respects.(4)Controlled group
				rulesFor purposes of the
				requirements of paragraphs (2) and (3), all professional employer organizations
				that are members of a controlled group within the meaning of sections 414(b)
				and (c) shall be treated as a single organization.
							(5)Failure to file
				assertion and attestationIf
				the certified professional employer organization fails to file the assertion
				and attestation required by paragraph (3) with respect to any calendar quarter,
				then the requirements of paragraph (3) with respect to such failure shall be
				treated as not satisfied for the period beginning on the due date for such
				attestation.
							(6)Audit
				dateFor purposes of
				paragraph (3)(A), the audit date shall be six months after the completion of
				the organization’s fiscal year.
							(d)Suspension and
				revocation authorityThe
				Secretary may suspend or revoke a certification of any person under subsection
				(b) for purposes of section 3511 if the Secretary determines that such person
				is not satisfying the representations or requirements of subsections (b) or
				(c), or fails to satisfy applicable accounting, reporting, payment, or deposit
				requirements.
						(e)Work site
				employeeFor purposes of this
				title—
							(1)In
				generalThe term work
				site employee means, with respect to a certified professional employer
				organization, an individual who—
								(A)performs services for a customer pursuant
				to a contract which is between such customer and the certified professional
				employer organization and which meets the requirements of paragraph (2),
				and
								(B)performs services at a work site meeting
				the requirements of paragraph (3).
								(2)Service contract
				requirementsA contract meets
				the requirements of this paragraph with respect to an individual performing
				services for a customer if such contract is in writing and provides that the
				certified professional employer organization shall—
								(A)assume responsibility for payment of wages
				to the individual, without regard to the receipt or adequacy of payment from
				the customer for such services,
								(B)assume responsibility for reporting,
				withholding, and paying any applicable taxes under subtitle C, with respect to
				the individual’s wages, without regard to the receipt or adequacy of payment
				from the customer for such services,
								(C)assume responsibility for any employee
				benefits which the service contract may require the certified professional
				employer organization to provide, without regard to the receipt or adequacy of
				payment from the customer for such services,
								(D)assume responsibility for hiring, firing,
				and recruiting workers in addition to the customer’s responsibility for hiring,
				firing and recruiting workers,
								(E)maintain employee records relating to the
				individual, and
								(F)agree to be treated as a certified
				professional employer organization for purposes of section 3511 with respect to
				such individual.
								(3)Work site
				coverage requirementThe
				requirements of this paragraph are met with respect to an individual if at
				least 85 percent of the individuals performing services for the customer at the
				work site where such individual performs services are subject to 1 or more
				contracts with the certified professional employer organization which meet the
				requirements of paragraph (2) (but not taking into account those individuals
				who are excluded employees within the meaning of section 414(q)(5)).
							(f)Determination of
				employment statusExcept to
				the extent necessary for purposes of section 3511, nothing in this section
				shall be construed to affect the determination of who is an employee or
				employer for purposes of this title.
						(g)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this
				section.
						.
			(c)Conforming
			 amendments
				(1)Section 45B of such Code (relating to
			 credit for portion of employer social security taxes paid with respect to
			 employees with cash tips) is amended by adding at the end the following new
			 subsection:
					
						(e)Certified
				professional employer organizationsFor purposes of this section, in the case
				of a certified professional employer organization which is treated under
				section 3511 as the employer of a work site employee who is a tipped
				employee—
							(1)the credit determined under this section
				shall not apply to such organization but to the customer of such organization
				with respect to which the work site employee performs services, and
							(2)the customer shall take into account any
				remuneration and taxes remitted by the certified professional employer
				organization.
							.
				(2)Section 3302 of such Code is amended by
			 adding at the end the following new subsection:
					
						(h)Treatment of
				certified professional employer organizationsIf a certified professional employer
				organization (as defined in section 7705), or a client of such organization,
				makes a payment to the State’s unemployment fund with respect to a work site
				employee, such organization shall be eligible for the credits available under
				this section with respect to such
				payment.
						.
				(3)Section 3303(a) of such Code is
			 amended—
					(A)by striking the period at the end of
			 paragraph (3) and inserting ; and and by inserting after
			 paragraph (3) the following new paragraph:
						
							(4)a certified professional employer
				organization (as defined in section 7705) is permitted to collect and remit, in
				accordance with paragraphs (1), (2), and (3), contributions during the taxable
				year to the State unemployment fund with respect to a work site
				employee.
							,
				and
					(B)in the last sentence—
						(i)by striking paragraphs (1), (2), and
			 (3) and inserting paragraphs (1), (2), (3), and (4),
			 and
						(ii)by striking paragraph (1), (2), or
			 (3) and inserting paragraph (1), (2), (3), or
			 (4).
						(4)Section 6053(c) of such Code (relating to
			 reporting of tips) is amended by adding at the end the following new
			 paragraph:
					
						(8)Certified
				professional employer organizationsFor purposes of any report required by this
				section, in the case of a certified professional employer organization that is
				treated under section 3511 as the employer of a work site employee, the
				customer with respect to whom a work site employee performs services shall be
				the employer for purposes of reporting under this section and the certified
				professional employer organization shall furnish to the customer any
				information necessary to complete such reporting no later than such time as the
				Secretary shall
				prescribe.
						.
				(d)Clerical
			 amendments
				(1)The table of sections for chapter 25 of
			 such Code is amended by adding at the end the following new item:
					
						
							Sec. 3511. Certified
				professional employer
				organizations.
						
						.
				(2)The table of sections for chapter 79 of
			 such Code is amended by inserting after the item relating to section 7704 the
			 following new item:
					
						
							Sec. 7705. Certified
				professional employer
				organizations.
						
						.
				(e)Reporting
			 requirements and obligationsThe Secretary of the Treasury shall develop
			 such reporting and recordkeeping rules, regulations, and procedures as the
			 Secretary determines necessary or appropriate to ensure compliance with the
			 amendments made by this Act with respect to entities applying for certification
			 as certified professional employer organizations or entities that have been so
			 certified. Such rules shall be designed in a manner which streamlines, to the
			 extent possible, the application of requirements of such amendments, the
			 exchange of information between a certified professional employer organization
			 and its customers, and the reporting and recordkeeping obligations of the
			 certified professional employer organization.
			(f)User
			 feesSubsection (b) of
			 section 7528 of such Code (relating to Internal Revenue Service user fees) is
			 amended by adding at the end the following new paragraph:
				
					(4)Certified
				professional employer organizationsThe fee charged under the program in
				connection with the certification by the Secretary of a professional employer
				organization under section 7705 shall not exceed
				$500.
					.
			(g)Effective
			 dates
				(1)In
			 generalThe amendments made
			 by this Act shall take effect on the January 1st of the first calendar year
			 beginning more than 12 months after the date of the enactment of this
			 Act.
				(2)Certification
			 programThe Secretary of the
			 Treasury shall establish the certification program described in section 7705(b)
			 of the Internal Revenue Code of 1986 not later than 6 months before the
			 effective date determined under paragraph (1).
				
